 

Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of April 7, 2017, is
entered into by and between MCA Financial Group, Ltd., as the appointed receiver
for Antenna Plus, LLC (“Seller”), and Airgain, Inc., a Delaware corporation
(“Buyer”).

RECITALS

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets and the Assumed Liabilities (as defined herein), subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, free and clear of any mortgage,
pledge, lien, charge, security interest, claim or other encumbrance
(“Encumbrances”), other than Permitted Encumbrances (as defined below), all of
Seller’s right, title and interest in and to all of the assets of Seller,
wherever located and whether now existing or hereafter acquired (other than the
Excluded Assets) (collectively, the “Purchased Assets”), including, without
limitation, the assets set forth on Schedules 1.01a-f attached hereto. As used
herein, “Permitted Encumbrances” means, collectively: (i) any Encumbrance
arising in connection with the Assumed Liabilities (as defined below); (ii) any
Encumbrance arising in connection with that certain Ruling on Ownership of New
Antenna Design issued by Judge Roger E. Brodman with respect to the matter
captioned William J. Liimatainen v. Kevin M. Thill, et al., Maricopa County
Superior Court Case No. CV2016-000743 (the “Ruling”) or any appeal thereof or
any of the matters set forth therein; or (iii) any Encumbrance with respect to
which, as of the Closing Date and after reasonable investigation (which
reasonable investigation shall be satisfied upon review of UCC lien searches,
federal and state tax lien searches and judgment searches conducted in Maricopa
County, Arizona and Lafayette County, Wisconsin within sixty (60) days prior to
the Closing Date), the Seller, Stacie Witten and/or Karrilyn M. Thomas have no
actual knowledge.

Section 1.02 Excluded Assets.  Notwithstanding the foregoing, the Purchased
Assets shall not include: (i) all cash and cash equivalents, bank accounts and
securities of Seller; (ii) the organizational documents, minute books, tax
returns, books of account or other records having to do with the organization of
Seller; (iii) the rights which accrue or will accrue to Seller under this
Agreement and the other agreements, instruments and documents required to be
delivered hereunder; and (iv) any structures or non-movable assets of Seller
located on the Thill’s Concho Valley, Arizona property (collectively, the
“Excluded Assets”).

Section 1.03 Assumption of Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agrees to pay, perform and discharge those
liabilities and obligations set forth on (i) Schedule 1.03a attached hereto
which are not past-due as of the Effective Time, and (ii) Schedule 1.03b
attached hereto to the extent relating to circumstances or events occurring
after the Closing Date which are not based on or do not result from any
liability, obligation or delinquency arising on or before the Closing Date.
(collectively, the “Assumed Liabilities”).  Other than the Assumed Liabilities,
Buyer shall not assume any liabilities or obligations of Seller of any kind,
whether known or unknown, contingent, matured or otherwise, whether currently
existing or hereinafter created.

 

 

QB\43503538.9

--------------------------------------------------------------------------------

 

Section 1.04 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $$6,383,500.00 (the “Purchase Price”), plus the assumption of
the Assumed Liabilities. Buyer shall pay the Purchase Price to Seller at the
Closing in cash, by wire transfer of immediately available funds in accordance
with the wire transfer instructions set forth in writing by Seller to Buyer.

Section 1.05 Purchase Price Adjustment.

(a)Defined Terms. As used in this Section 1.05, the following terms shall have
the meanings set forth below.

(i)“Closing Working Capital” means (x) the Current Assets of Seller less (y) the
Current Liabilities of Seller, in each case, determined as of the Effective
Time.

(ii)“Current Assets” means inventory and current accounts receivable of Seller
included in the Purchased Assets.

(iii)“Current Liabilities” means accounts payable and any other current
liabilities of Seller included in the Assumed Liabilities.

(iv)“Target Working Capital” means $931,737.04, which amount is calculated and
based upon the Seller’s unaudited balance sheet as at February 6, 2017 (“Balance
Sheet”).

(b)Post-Closing Adjustment. Within thirty (30) days after the Closing Date,
Buyer shall prepare and deliver to Seller a statement setting forth its
calculation of Closing Working Capital (the “Closing Working Capital Statement”)
using the same principles, policies and practices which were used in the Balance
Sheet. The post-closing adjustment shall be an amount equal to the Closing
Working Capital minus the Target Working Capital (the “Post-Closing
Adjustment”).

(c)Examination and Review.

(i)After receipt of the Closing Working Capital Statement, Seller shall have
fifteen (15) days (the “Review Period”) to review the Closing Working Capital
Statement. During the Review Period, Seller and its accountants shall have full
access to the relevant books and records of Buyer, the personnel of, and work
papers prepared by, Buyer and/or its accountants to the extent that they relate
to the Closing Working Capital Statement and to such historical financial
information (to the extent in Buyer’s possession) relating to the Closing
Working Capital Statement as Seller may reasonably request for the purpose of
reviewing the Closing Working Capital Statement and to prepare a Statement of
Objections; provided, that such access shall be in a manner that does not
interfere with the normal business operations of Buyer.

(ii)On or prior to the last day of the Review Period, Seller may object to the
Closing Working Capital Statement by delivering to Buyer a written statement
setting forth Seller’s objections in reasonable detail, indicating each disputed
item or amount and the basis for Seller’s disagreement therewith (the “Statement
of Objections”). If Seller fails to deliver a Statement of Objections before the
expiration of the Review Period, then the Closing Working Capital Statement and
the Post-Closing Adjustment, as the case may be, reflected in the Closing
Working Capital Statement shall be deemed to have been accepted by Seller. If
Seller delivers a Statement of Objections before the expiration of the Review
Period, then Buyer and Seller shall negotiate in good faith to resolve such
objections within fifteen (15) days after the delivery of a Statement of
Objections (the “Resolution Period”), and, if the same are so resolved within
the Resolution Period, then the Post-Closing Adjustment and the Closing Working
Capital Statement with such changes as may have been previously agreed in
writing by Buyer and Seller, shall be final and binding upon the parties hereto.

(iii)If Seller and Buyer fail to reach an agreement with respect to all of the
matters set forth in a Statement of Objections before expiration of the
Resolution Period, then any amounts remaining in dispute (“Disputed Amounts”)
shall be submitted for resolution to an impartial recognized firm of independent
certified public accountants as mutually agreed upon in writing by Seller and
Buyer (the “Independent Accountant”) who, acting as experts and not

2

QB\43503538.9

--------------------------------------------------------------------------------

 

arbitrators, shall resolve the Disputed Amounts only and make any adjustments to
the Post-Closing Adjustment, as the case may be, and the Closing Working Capital
Statement. The parties hereto agree that all adjustments shall be made without
regard to materiality. The Independent Accountant shall only decide the specific
items under dispute by the parties and their decision for each Disputed Amount
must be within the range of values assigned to each such item in the Closing
Working Capital Statement and the Statement of Objections, respectively.

(iv)The fees and expenses of the Independent Accountant shall be paid by Seller
and Buyer based upon the percentage that the amount actually contested but not
awarded to Seller or Buyer, respectively, bears to the aggregate amount actually
contested by Seller and Buyer.

(v)The Independent Accountant shall make a determination as soon as practicable
within fifteen (15) days (or such other time as the parties hereto shall agree
in writing) after their engagement, and their resolution of the Disputed Amounts
and their adjustments to the Closing Working Capital Statement and/or the
Post-Closing Adjustment shall be final and binding upon the parties hereto.

(vi)If the Post-Closing Adjustment is a positive number, then Buyer shall pay to
Seller an amount equal to the Post-Closing Adjustment by wire transfer of
immediately available funds to an account designated in writing by Seller to
Buyer. If the Post-Closing Adjustment is a negative number, then Seller shall
pay to Buyer an amount equal to the Post-Closing Adjustment by wire transfer of
immediately available funds to an account designated in writing by Buyer to
Seller. Any payment of the Post-Closing Adjustment shall be due within five (5)
days after the final determination of the Closing Working Capital Statement and
the Post-Closing Adjustment in accordance with this Section 1.05(c).

(d)Adjustments for Tax Purposes. Any payments made pursuant to this Section 1.05
shall be treated as an adjustment to the Purchase Price by the parties for tax
purposes, unless otherwise required by applicable law and shall be allocable to
and treated as an adjustment to the Class VI asset allocation on Schedule 1.06
attached hereto except to the extent there is an allocation to Class VII in
which case it shall first be treated as an adjustment to the Class VII asset
class.

Section 1.06 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes (including tax
and financial accounting) as set forth on Schedule 1.06 attached hereto. Buyer
and Seller shall file all tax returns (including amended returns and claims for
refund) and information reports in a manner consistent with such allocation.

Section 1.07 Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law. All such withheld amounts shall be
treated as delivered to Seller hereunder.

ARTICLE II

CLOSING

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place remotely by April 27, 2017, which
date is no later than the date specified by the Court in the Order approving the
Sale Procedures including such date as may be agreed to by the Seller and Buyer
as more specifically set forth in such Order (the “Closing Date”).  The
consummation of the transactions contemplated by this Agreement shall be deemed
to occur at 12:00 a.m. on the Closing Date (the “Effective Time”).

Section 2.02 Closing Deliverables.

(a)At the Closing, Seller shall deliver to Buyer the following:

(i)a bill of sale in the form of Exhibit A attached hereto (the “Bill of Sale”)
and duly executed by Seller, transferring the Purchased Assets to Buyer free and
clear of any and all Encumbrances other than Permitted Encumbrances;

3

QB\43503538.9

--------------------------------------------------------------------------------

 

(ii)an assignment and assumption agreement in the form of Exhibit B attached
hereto (the “Assignment and Assumption Agreement”) and duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Purchased Assets and
the Assumed Liabilities;

(iii)an assignment of intellectual property in the form of Exhibit C attached
hereto (the “Intellectual Property Assignment”) and duly executed by Seller,
transferring all of Seller’s right, title and interest in and to the patents,
patent applications and all other intellectual property rights of Seller
included in the Purchased Assets to Buyer free and clear of all Encumbrances
other than Permitted Encumbrances; and

(iv)the original books and records included in the Purchased Assets (or, to the
extent originals are not available, copies), and all other tangible Purchased
Assets, and copies of any books and records included in the Excluded Assets, to
the extent that such books and records are in Seller’s possession.

(b)At the Closing, Buyer shall deliver to Seller the following:

(i)the Purchase Price;

(ii)the Assignment and Assumption Agreement duly executed by Buyer; and

(iii)the Intellectual Property Assignment duly executed by Buyer.

Seller and Buyer further agree that, at Closing, they will execute and deliver
any further documents and instruments of transfer reasonably requested by the
other party for the purpose of transferring and conveying to Buyer, all property
and rights to be transferred and conveyed by this Agreement.

ARTICLE III

COVENANTS

Section 3.01 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

Section 3.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

Section 3.03 Taxes.  All transfer, documentary, sales, use, stamp, registration,
value added and other such taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the documents to be delivered
hereunder shall be borne and paid by Buyer when due; provided, however, such
taxes shall exclude any and all federal and state net income taxes attributable
to the net taxable income, gain, loss and items thereof allocable to the Seller
and/or its members pursuant to applicable federal and state income tax laws
arising from the transactions contemplated by this Agreement.  Buyer shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees payable by Buyer. Buyer shall hold Seller harmless from and
against any and all taxes assessed or imposed on the Purchased Assets after
Closing or as a result of the Buyer’s ownership of the Purchased Assets on and
after the Closing Date hereof.  Upon Buyer’s request, the Seller shall
reasonably cooperate with Buyer in obtaining a tax clearance certificate for
Seller from the Arizona Department of Revenue pursuant to ARS Section 42-1110;
provided, however, that if such tax clearance certificate is not received by the
Closing Date, then Buyer shall waive any requirement that such tax clearance
certificate be obtained.

Section 3.04 Public Announcements. Unless otherwise required by applicable law,
neither party hereto shall make any public announcements regarding this
Agreement or the transactions contemplated hereby without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed).

4

QB\43503538.9

--------------------------------------------------------------------------------

 

Section 3.05 Operation of Business. Commencing on the date of this Agreement and
continuing until the Closing (the “Executory Period”), except as contemplated by
this Agreement or in connection with the Ruling, Seller shall not incur any
obligation or liability other than in the ordinary course of business, shall
continue to operate the business in a manner consistent with past practices, and
shall timely and fully discharge all of its debts, obligations and liabilities
incurred during the Executory Period as they come due, other than with respect
to amounts contested by Seller in good faith.

Section 3.06 Accounts Receivable.  After Closing, Seller shall reasonably
cooperate with Buyer with respect to Buyer’s collection of the accounts
receivable of the business which are outstanding as of the Closing Date.  To the
extent any of such accounts receivable are collected by Seller on or after the
Closing Date, Seller shall immediately remit such amounts to Buyer and all of
such accounts receivable collected by Seller and/or Buyer after Closing shall be
applied to the customer debtor's oldest accounts receivable first.

Section 3.07 Third Party Consents.  During the Executory Period, the parties
hereto shall cooperate in obtaining all necessary approvals from all applicable
governmental authorities and other third parties to the transactions
contemplated by this Agreement.

Section 3.08 Seller Employees.  As of the Closing Date, Seller shall terminate
the employment of all employees of Seller, and, at Buyer’s sole discretion,
Buyer may offer employment, on an “at will” basis, to any or all of such
employees. Seller and Buyer shall reasonably cooperate with each other with
respect to the transition of any employees of Seller who are hired by Buyer and
the compliance with all applicable laws in connection therewith. Seller will be
responsible for, and Buyer shall have no obligations whatsoever for, all wages,
benefits and/or other payment obligations, including accrued vacation and sick
time, of the Seller’s employees. Buyer will be responsible for all wages,
benefits and/or other payment obligations, including accrued vacation and sick
time, of the employees of Seller hired by Buyer, to the extent arising from and
accruing during the period after the Closing Date.

Section 3.09 Access to Information. For a period commencing on the date of this
Agreement and continuing until the date that is 120 days after the Closing,
Seller shall provide Buyer, at Buyer’s sole cost and expense, with reasonable
access (for the purpose of examining and copying), during normal business hours
and after scheduling such access at least five (5) days in advance, and in a
manner that does not unreasonably interfere with Seller’s business, to the
personnel, books and records of Seller related to the business of Antenna Plus,
LLC, the Purchased Assets and the Assumed Liabilities with respect to periods or
occurrences prior to or on the Closing Date that the Buyer reasonably needs to
comply with reporting, disclosure, filing or other requirements imposed on the
Buyer by all applicable governmental authorities having jurisdiction over the
Buyer in connection with the transactions contemplated by this Agreement,
including, without limitation, any requirement under applicable securities laws
to provide audited financial statements of Seller not later than 71 calendar
days following the due date of any Form 8-K required to be filed by Buyer in
connection with the Closing. Seller shall reasonably cooperate with Buyer and
Buyer's independent public accountants, at Buyer’s sole cost and expense, in
connection with the completion of any audit or review of the historical
financial statements of Seller, post-Closing financial statements of Buyer,
and/or disclosure document of Buyer in connection with its compliance with
applicable securities laws.

Section 3.10 Update to Schedules. At the Closing, Seller shall deliver to Buyer
updated Schedules to this Agreement, in such form and substance as Buyer and
Seller mutually agree in good faith, that reflect any changes to the Purchased
Assets, the Assumed Liabilities and/or the Purchase Price allocation that occur
between the date of this Agreement and Closing.

ARTICLE IV

DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

Section 4.01 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT WITH RESPECT TO THE PURCHASED ASSETS BEING FREE AND CLEAR OF
ANY AND ALL ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES, SELLER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO:  THE TITLE TO THE PURCHASED ASSETS; THE
CONDITION, DESIGN OR QUALITY OF THE PURCHASED ASSETS; THE FITNESS OF THE
PURCHASED ASSETS FOR USE OR FOR A PARTICULAR PURPOSE; THE MERCHANTABILITY OF THE
PURCHASED ASSETS;

5

QB\43503538.9

--------------------------------------------------------------------------------

 

COMPLIANCE OF THE PURCHASED ASSETS WITH THE REQUIREMENTS OF ANY LAWS, RULES,
SPECIFICATIONS OR CONTRACTS PERTAINING THERETO; PATENT INFRINGEMENT; LATENT
DEFECTS; THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE PURCHASED ASSETS OR
THE CONFORMITY OF THE PURCHASED ASSETS TO THE PROVISIONS AND SPECIFICATIONS OF
ANY PURCHASE ORDER RELATING THERETO; THE OPERATION, USE OR PERFORMANCE OF THE
PURCHASED ASSETS; OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND, NATURE OR
DESCRIPTION, EXPRESS OR IMPLIED, WITH RESPECT TO THE OWNERSHIP, OPERATION, USE
OR PERFORMANCE OF THE PURCHASED ASSETS.

Section 4.02 Limitation of Liability. NONE OF MCA FINANCIAL GROUP, LTD., ANTENNA
PLUS, LLC, ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE CURRENT
OR FORMER OFFICERS, DIRECTORS, MEMBERS OR AGENTS SHALL HAVE ANY LIABILITY TO
BUYER OR ANY PERSONS WHOMSOEVER (INCLUDING LESSEES OR PURCHASERS OF ALL OR ANY
OF THE PURCHASED ASSETS) FOR ANY CLAIM, LOSS, DAMAGE OR EXPENSE (INCLUDING
ATTORNEY FEES) OF ANY KIND OR NATURE, WHETHER SPECIAL, CONSEQUENTIAL, ECONOMIC
OR OTHERWISE, CAUSED OR ALLEGED TO BE CAUSED DIRECTLY, INDIRECTLY, INCIDENTAL OR
CONSEQUENTIALLY BY THIS AGREEMENT, THE PURCHASED ASSETS (INCLUDING ANY PART
THEREOF OR PRODUCTS THEREFROM, BY ANY INADEQUACY OF THE PURCHASED ASSETS OR
DEFECT OR DEFICIENCY THEREIN) OR THE ASSUMED LIABILITIES, BY ANY INCIDENT
WHATSOEVER ARISING IN STRICT LIABILITY OR OTHERWISE FROM ANY PERSON’S NEGLIGENCE
OR OTHERWISE, OR FOR ANY LOSS OF BUSINESS OR DAMAGE WHATSOEVER AND HOWSOEVER
CAUSED, OR ARISING OUT OF THIS AGREEMENT, THE PURCHASED ASSETS OR THE ASSUMED
LIABILITIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NOTHING
HEREIN SHALL RELEASE, SETTLE, WAIVE, DISCHARGE, SATISFY, IMPAIR OR AFFECT IN ANY
WAY THE CLAIMS OR DEFENSES IN THE LITIGATION CAPTIONED LIIMATAINEN V. THILL,
CASE NO. 2016-000743, CURRENTLY PENDING BEFORE THE MARICOPA COUNTY SUPERIOR
COURT.

ARTICLE V

MISCELLANEOUS

Section 5.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

Section 5.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (i) when delivered by hand (with written confirmation of
receipt); (ii) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (iii) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (iv) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 5.02):

 

If to Seller:

MCA Financial Group, Ltd.,

 

as the appointed receiver for Antenna Plus, LLC

 

4909 N. 44th Street

 

Phoenix, Arizona 85018

 

Attention: Morrie Aaron

 

Facsimile: (480) 287-9058

 

E-mail: maaron@mca-financial.com

 

 

6

QB\43503538.9

--------------------------------------------------------------------------------

 

with a copy to (which shall not constitute notice):

Quarles & Brady LLP

 

One Renaissance Square

 

Two North Central Avenue

 

Phoenix, Arizona 85004

 

Attention: W. Scott Jenkins, Jr.

 

Facsimile: (602) 420-5031

 

Email: scott.jenkins@quarles.com

 

 

If to Buyer:

Airgain, Inc.

 

3611 Towne Centre Court, Suite 150

 

San Diego, CA 92130

 

Attention: Leo Johnson

 

Facsimile: 760-579-0892

 

E-mail: LJohnson@airgain.com

 

 

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

 

12670 High Bluff Drive

 

San Diego, CA 92130

 

Attention: Matthew T. Bush

 

Facsimile: 858-523-5450

 

E-mail: Matt.Bush@lw.com

Section 5.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 5.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 5.05 Entire Agreement. This Agreement, together with the exhibits and
schedules attached hereto and incorporated herein by this reference and the
other documents to be delivered hereunder, constitute the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and the documents to be delivered hereunder, the statements in the body of this
Agreement will control.

Section 5.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that Seller
agrees that, prior to Closing, Buyer may assign its rights and obligations under
this Agreement to another legal entity of which Buyer is the majority owner. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

Section 5.07 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 5.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

7

QB\43503538.9

--------------------------------------------------------------------------------

 

Section 5.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 5.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction).

Section 5.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Arizona in each case located in the County of
Maricopa, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding.

Section 5.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

Section 5.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 5.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

(SIGNATURE PAGE(S) FOLLOW)

 

 

 

8

QB\43503538.9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

MCA FINANCIAL GROUP, LTD., as the appointed receiver for Antenna Plus, LLC

 

 

By

/s/ Stacie Witten

Name:

Stacie Witten

Title:

Receiver

 

 

AIRGAIN, INC.

 

 

By

/s/ Charles Myers

Name:

Charles Myers

Title:

Chief Executive Officer

 

 

 

(Signature Page to Asset Purchase Agreement)

--------------------------------------------------------------------------------

 

EXHIBIT A

Bill of Sale

THIS BILL OF SALE, dated as of April ___, 2017, is being delivered pursuant to
Section 2.02(a)(i) of that certain Asset Purchase Agreement, dated as of April
7, 2017 (the “Purchase Agreement”), by and between MCA Financial Group, Ltd., as
the appointed receiver for Antenna Plus, LLC, an Arizona limited liability
company (“Seller”), and Airgain, Inc., a Delaware corporation (“Buyer”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Seller does hereby grant, bargain, transfer, sell, assign,
convey and deliver to Buyer all of Seller’s right, title and interest in and to
the tangible personal property included in the Purchased Assets (as defined in
the Purchase Agreement), to have and to hold the same unto Buyer, its successors
and assigns, forever.

Buyer acknowledges that Seller makes no representation or warranty with respect
to the assets being conveyed hereby except as specifically set forth in the
Purchase Agreement.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
date first written above.

 

MCA FINANCIAL GROUP, LTD., as the appointed receiver for Antenna Plus, LLC

 

 

By

 

Name:

 

Title:

 

 

 

QB\43503538.9

--------------------------------------------------------------------------------

 

EXHIBIT B

Assignment and Assumption Agreement

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of April
___, 2017, is entered into by and between MCA Financial Group, Ltd., as the
appointed receiver for Antenna Plus, LLC, an Arizona limited liability company
(“Seller”), and Airgain, Inc., a Delaware corporation (“Buyer”).

WHEREAS, Seller and Buyer have entered into a certain Asset Purchase Agreement,
dated as of April 7, 2017 (the “Purchase Agreement”), pursuant to which, among
other things, Seller has agreed to assign to Buyer all of Seller’s rights, title
and interests in and to the intangible assets included in the Purchased Assets
(as defined in the Purchase Agreement), and Buyer has agree to accept such
assignment, subject to the terms and conditions of the Purchase Agreement;  

WHEREAS, pursuant to the Purchase Agreement, Buyer has agreed to assume all of
Seller’s duties and obligations included in the Assumed Liabilities (as defined
in the Purchase Agreement), subject to the terms and conditions of the Purchase
Agreement; and

WHEREAS, this Agreement is being entered into pursuant to Section 2.02(a)(ii) of
the Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.Definitions.  All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Purchase Agreement.

2.Assignment.  Seller hereby sells, assigns, grants, conveys and transfers to
Buyer all of Seller’s right, title and interest in and to the intangible assets
included in the Purchased Assets, and Buyer hereby accepts such assignment.

3.Assumption.  Buyer hereby assumes all of Seller’s duties and obligations
included in the Assumed Liabilities and agrees to pay, perform and discharge, as
and when due, all of the obligations of Seller included in the Assumed
Liabilities accruing on and after the Effective Time.

4.Terms of the Purchase Agreement.  The terms of the Purchase Agreement,
including, but not limited to, the representations, warranties, covenants,
agreements and indemnities relating to the Purchased Assets and the Assumed
Liabilities are incorporated herein by this reference.  The parties hereto
acknowledge and agree that the representations, warranties, covenants,
agreements and indemnities contained in the Purchase Agreement shall not be
superseded hereby but shall remain in full force and effect to the full extent
provided therein. In the event of any conflict or inconsistency between the
terms of the Purchase Agreement and the terms of this Agreement, the terms of
the Purchase Agreement shall govern.

5.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction).

6.Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

(SIGNATURE PAGE(S) FOLLOW)

QB\43503538.9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers or other
representatives thereunto duly authorized.

 

MCA FINANCIAL GROUP, LTD., as the appointed receiver for Antenna Plus, LLC

 

 

By

 

Name:

 

Title:

 

 

 

AIRGAIN, INC.

 

 

By

 

Name:

 

Title:

 

 

QB\43503538.9

--------------------------------------------------------------------------------

 

EXHIBIT C

Intellectual Property Assignment Agreement

THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
April ___, 2017, is entered into by and between MCA Financial Group, Ltd., as
the appointed receiver for Antenna Plus, LLC, an Arizona limited liability
company (“Seller”), and Airgain, Inc., a Delaware corporation (“Buyer”).

WHEREAS, Seller and Buyer have entered into a certain Asset Purchase Agreement,
dated as of April 7, 2017 (the “Purchase Agreement”), pursuant to which, among
other things, Seller has agreed to assign to Buyer all of Seller’s rights, title
and interests in and to certain intellectual property of Seller, and Buyer has
agree to accept such assignment, subject to the terms and conditions of the
Purchase Agreement; and

WHEREAS, this Agreement is being entered into for recording with the United
States Patent and Trademark Office pursuant to Section 2.02(a)(iii) of the
Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.Assignment.  Seller hereby sells, assigns, grants, conveys and transfers to
Buyer, and Buyer hereby accepts, all of Seller’s worldwide right, title and
interest in and to:

(a)the patents and patent applications set forth on Schedule 1 hereto and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations, and renewals thereof;

(b)all rights of any kind whatsoever of Seller accruing under any of the
foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions, and otherwise throughout the world;  

(c)any and all royalties, fees, income, payments, and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and

(d)any and all claims and causes of action, with respect to any of the
foregoing, whether accruing before, on, or after the date hereof, including all
rights to and claims for damages, restitution, and injunctive and other legal
and equitable relief for past, present, and future infringement, dilution,
misappropriation, violation, misuse, breach, or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

2.Recordation. Seller hereby authorizes the Commissioner for Patents in the
United States Patent and Trademark Office to record and register this Agreement
upon request by Buyer.  

3.Terms of the Purchase Agreement.  The terms of the Purchase Agreement,
including, but not limited to, the representations, warranties, covenants,
agreements and indemnities relating to the Purchased Assets and the Assumed
Liabilities are incorporated herein by this reference.  The parties hereto
acknowledge and agree that the representations, warranties, covenants,
agreements and indemnities contained in the Purchase Agreement shall not be
superseded hereby but shall remain in full force and effect to the full extent
provided therein.  In the event of any conflict or inconsistency between the
terms of the Purchase Agreement and the terms of this Agreement, the terms of
the Purchase Agreement shall govern.

4.Governing Law.  Except to the extent that federal law preempts state law with
respect to the matters covered hereby, this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction).

 

 

QB\43503538.9

--------------------------------------------------------------------------------

 

5.Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

(SIGNATURE PAGE(S) FOLLOW)

 

 

 

C-2

QB\43503538.9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

MCA FINANCIAL GROUP, LTD., as the appointed receiver for Antenna Plus, LLC

 

 

By

 

Name:

 

Title:

 

 

 

AIRGAIN, INC.

 

 

By

 

Name:

 

Title:

 

 

QB\43503538.9